DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Applicant(s) Response to Official Action
The response filed on January 28, 2021 has been entered and made of record.  

Response to Amendment
Claims 1, 18, 20, and 25 have been amended.  Claims 2, 3, and 19 have been canceled.  Claims 1, 4-18, and 20-30 remain pending in the application.  

Applicant’s remarks and/or amendments to the claim(s) have overcome each and every claim objection previously set forth in the Office Action mailed October 28, 2020.  Accordingly, the claim objection(s) as articulated therein are withdrawn.  

Response to Arguments
The Examiner addresses Applicant’s Remarks filed January 28, 2021.  

On page 9 of 12 to page 10 of 12 of Applicant’s Remarks, Applicant argues that the cited art of record does not disclose or teach all of the limitations of the independent claims, as amended.  



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 4-18, and 20-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 4-44 of copending U.S. Application No. 16/079,093.  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reason(s):

Claim 1 of the instant application is merely a broader version of claim 1 of copending U.S. Application No. 16/079,093, claim 1 of the instant application reciting “using the state of the blockchain to influence the execution of the loop” in lieu of “to maintain a count of one or more events generated by the at least one entity” as recited in claim 1 of copending U.S. Application No. 16/079,093, the former recitation being a specific species of the latter’s genus.  Claim 1 of copending U.S. Application No. 16/079,093 further recites additional limitations not found in claim 1 of the instant application.  Thus, claim 1 of copending U.S. Application No. 16/079,093 anticipates claim 1 of the instant application.  This analysis is equally applicable to independent claims 18 of the instant application.  

This is a provisional double patenting rejection since the conflicting claims have not in fact been patented.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  

Claims 1, 4-9, 18, and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Spanos, et al., U.S. Pub. No. 2016/0027229 (hereinafter referred to as Spanos), in view of Yago, Yaron Edan, U.S. Pub. No. 2015/0206106 (hereinafter referred to as Yago).  

With regard to claim 1, Spanos teaches using the state of [a] blockchain to influence execution (Spanos, [0068]; reference maintains a count for voting in an election, and updates state as count changes); monitoring the current state of the blockchain for transactions matching a start or triggering condition, a repeat condition, or a stop condition (Spanos, [0010]; vote count is monitored, which is state of the blockchain).  
Spanos does not explicitly disclose, but Yago teaches in the same field of endeavor, executing a loop on the computing resource (Yago, [0058]; [0070]; [0082]; Figs. 7, 12; disclosed monitor module on separate transaction server oversees/manages private ledger in parallel with public (Bitcoin) ledger, by executing loops in the private ledger based on events in public (Bitcoin) ledger); storing information relating to at least one iteration of the loop as metadata in a transaction of the blockchain (Yago, Claim 14); execution of [a] loop (Yago, [0058]; [0070]; [0082]; Figs. 7, 12) .  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Spanos with the teachings of Yago.  The motivation for this combination is to monitor crypto-digital instrument networks (to verify performance of expected events Yago, [0007]).  

With regard to claim 4, Spanos in view of Applicant-admitted prior art teaches the limitations of claim 1, as stated.  Spanos in view of Applicant-admitted prior art further teaches generating a cryptographic hash of code relating to the loop and storing the cryptographic hash within a transaction on the blockchain (Spanos, [0004]).  

With regard to claim 5, Spanos in view of Applicant-admitted prior art teaches the limitations of claim 1, as stated.  Spanos in view of Applicant-admitted prior art further teaches wherein the computing resource is arranged to monitor the state of the blockchain for a transaction comprising a cryptographic hash of code relating to the loop (Spanos, [0003]-[0004]).  

With regard to claim 6, Spanos in view of Applicant-admitted prior art teaches the limitations of claim 1, as stated.  Spanos in view of Applicant-admitted prior art further teaches for each of at least a plurality of iterations of the loop: evaluating a condition and performing at least one action based on the outcome of the evaluation, wherein the at least one action comprises: causing at least one transaction to be written to the blockchain; and/or causing an off-blockchain action to be performed (Spanos, [0084]-[0089]).  

With regard to claim 7, Spanos in view of Applicant-admitted prior art teaches the limitations of claims 1 and 6, as stated.  Spanos in view of Applicant-admitted prior art further teaches wherein the condition relates to: data received, detected or generated by the computing resource; or the state of the blockchain (Spanos, [0010]; vote count is monitored, which is state of the blockchain).  

With regard to claim 8, Spanos in view of Applicant-admitted prior art teaches the limitations of claim 1, as stated.  Spanos in view of Applicant-admitted prior art further teaches wherein the computing resource is arranged to monitor: the state of the block chain; a value generated or received by the computing resource; and/or a data or signal source provided off the blockchain (Spanos, [0010]; vote count is monitored).  

With regard to claim 9, Spanos in view of Applicant-admitted prior art teaches the limitations of claim 1, as stated.  Spanos in view of Applicant-admitted prior art further teaches i) using the blockchain as a storage component for data, instructions or a pointer to data and/or instructions (Spanos, [0002]); and ii) using a computing resource as a control flow management component for a Turing complete process, the computing resource being arranged to execute a looping mechanism (Yago, [0058]-[0059]; [0070]; [0082]; Figs. 7, 12; see, e.g., disclosed workflow status module).  

Spanos teaches a blockchain (Spanos, [0009]; invention is directed to blockchain technology); monitoring the current state of the blockchain for transactions matching a start or triggering condition, a repeat condition, or a stop condition (Spanos, [0010]; vote count is monitored, which is state of the blockchain).  
Spanos does not explicitly disclose, but Yago teaches in the same field of endeavor, a computing resource arranged to execute a loop such that execution of the loop is influenced by state of the blockchain (Yago, [0058]; [0070]; [0082]; Figs. 7, 12; disclosed monitor module on separate transaction server oversees/manages private ledger in parallel with public (Bitcoin) ledger, by executing loops in the private ledger based on events in public (Bitcoin) ledger) by, wherein information relating to at least one iteration of the loop is stored as metadata in a transaction on the blockchain (Yago, Claim 14).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Spanos with the teachings of Yago.  The motivation for this combination is to monitor crypto-digital instrument networks (to verify performance of expected events and/or to notify a party as to a status) by implementing loops, which cannot be implemented in certain Turing-incomplete blockchain types such as Bitcoin (Yago, [0007]).  

With regard to claim 20, Spanos in view of Yago teaches the limitations of claim 18, as stated.  Spanos in view of Yago further teaches wherein the computing Spanos, [0004]); and/or ii) monitor the state of the blockchain for a transaction comprising a cryptographic hash of code relating to the loop (Spanos, [0003]-[0004]).  

With regard to claim 21, Spanos in view of Yago teaches the limitations of claim 18, as stated.  Spanos in view of Yago further teaches wherein for each of at least a plurality of iterations of the loop: a condition is evaluated and at least one action is performed based on the outcome of the evaluation; the at least one action comprising: causing at least one transaction to be written to the blockchain; and/or causing an off-blockchain action to be performed (Spanos, [0084]-[0089]).  

With regard to claim 22, Spanos in view of Yago teaches the limitations of claims 18 and 21, as stated.  Spanos in view of Yago further teaches wherein the condition relates to: data received, detected or generated by the computing resource; or the state of the blockchain (Spanos, [0010]; vote count is monitored, which is state of the blockchain).  

With regard to claim 23, Spanos in view of Yago teaches the limitations of claim 18, as stated.  Spanos in view of Yago further teaches wherein the computing resource is arranged to monitor: the state of the block chain; a value generated or Spanos, [0010]; vote count is monitored).  

With regard to claim 24, Spanos in view of Yago teaches the limitations of claim 18, as stated.  Spanos in view of Yago further teaches i) the blockchain serves as a storage component for data, instructions or a pointer to data and/or instructions (Spanos, [0002]); and ii) the computing resource serves as a control flow management component for a Turing complete process, the computing resource being arranged to execute a looping mechanism (Yago, [0058]-[0059]; [0070]; [0082]; Figs. 7, 12; see, e.g., disclosed workflow status module).  

Allowable Subject Matter
Claims 10-17 and 25-30 would be allowable, if applicant were to overcome the claim objection(s) and double patenting rejection(s) set forth herein, supra.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See PTO-892.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Brant Murphy whose telephone number is (571)272-6433.  The examiner can normally be reached on Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 





/J. BRANT MURPHY/Primary Examiner, Art Unit 2435                                                                                                                                                                                                        
April 30, 2021